TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00547-CV




   In re Rockstar Remodeling and Diamond Decks, LLC; and Donald M. Ferguson a/k/a
                                 Donnie M. Ferguson




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                           MEMORANDUM OPINION


               Relator filed a petition for writ of mandamus and emergency motion to stay the

underlying proceeding. We granted the emergency motion in part, staying the trial court’s

August 26, 2022 order in part, and requested a response. Having reviewed the petition, the

records provided, the response, and the reply, we deny the petition for writ of mandamus and lift

this Court’s temporary stay of the trial court’s August 26, 2022 order. See Tex. R. App. P.

52.8(a), 52.10(b).




                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly
 Dissenting Opinion by Justice Kelly

Filed: September 22, 2022